                    Case
AO 247 (SDNY Rev. 07/19)    1:92-cr-00550-JSR
                         Order Regarding Motion for Sentence Document        502
                                                             Reduction Pursuant to FirstFiled
                                                                                        Step Act04/30/20        Page
                                                                                                of 2018 and 18 U.S.C.    1 of 1
                                                                                                                      § 3582(c)(1)(B)

                                                                                                              Page 1 of 2 (Page 2 Not for Public Disclosure)


                                      UNITED STATES DISTRICT COURT
                                                                        for the
                                                       Southern District
                                                      __________ DistrictofofNew York
                                                                              __________

                    United States of America
                               v.                                          )
                           Luis Jimenez                                    )
                                                                           )   Case No: S3 92cr550-01(JSR)
                                                                           )   USM No: 31900-054
Date of Original Judgment:                            04/20/1994           )
Date of Previous Amended Judgment:                                         )   Isabela Garcez, Timothy Cuffman, Mark Goodman, Esqs.
(Use Date of Last Amended Judgment if Any)                                     Defendant’s Attorney


                  ORDER REGARDING MOTION FOR SENTENCE REDUCTION
                  PURSUANT TO FIRST STEP ACT AND 18 U.S.C. § 3582(c)(1)(B)
         Upon motion of ✔  ’ the defendant ’ the Director of the Bureau of Prisons ’ the court for a reduction
  in sentence based on the First Step Act of 2018, Pub. L. No. 115-391, 132 Stat. 5194, 5222 (2018), a statute that expressly
   permits modification of an imposed term of imprisonment, and having considered such motion under 18 U.S.C.
§ 3582(c)(1)(B), and having taken into account the sentencing factors set forth in 18 U.S.C. § 3553(a), to the extent that they
  are applicable,
IT IS ORDERED that the motion is:
           ’ DENIED. ’       ✔ GRANTED and the defendant’s previously imposed sentence of imprisonment (as reflected in
the last judgment issued) of   life                    months is reduced to 360 months                           .
                            (See Page 2 for additional parts. Complete Parts I and II of Page 2 when motion is granted)




Except as otherwise provided, all provisions of the judgment dated                         04/20/1994           shall remain in effect.
IT IS SO ORDERED.

Order Date:                  04/30/2020
                                                                                                     Judge’s signature


Effective Date:                                                                             Hon. Jed S. Rakoff, U.S.D.J.
                     (if different from order date)                                                Printed name and title
